Citation Nr: 0002700	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-44 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for left wrist 
carpal tunnel syndrome for the period from June 26, 1995 
until June 10, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
left wrist carpal tunnel syndrome for the period on and after 
June 10, 1997.

3.  Entitlement to a compensable evaluation for right wrist 
carpal tunnel syndrome.

4.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post bypass graft and 
myocardial infarction.

5.  Entitlement to a compensable evaluation for lateral 
epicondylitis of the right elbow.

6.  Entitlement to a compensable evaluation for sinusitis.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for gastritis.

10.  Entitlement to an evaluation in excess of 10 percent for 
reactive airway disease of the right mid-lung, with an oval 
calcific density.

11.  Entitlement to a compensable evaluation for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from January 1988 
to June 1995, with an additional seventeen years, two months, 
and twenty days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In the appealed October 1995 rating decision, the RO granted 
service connection for reactive airway disease and left wrist 
carpal tunnel syndrome, with noncompensable (zero percent) 
evaluations assigned for both disabilities.  However, in an 
October 1996 rating decision, the RO increased the evaluation 
for the veteran's reactive airway disease to 10 percent, 
effective June 26, 1995.  Also, in an August 1997 rating 
decision, the RO increased the evaluation for the veteran's 
left wrist carpal tunnel syndrome to 10 percent, effective 
from June 10, 1997.  The assigned 10 percent evaluations 
represent less than the maximum evaluations available under 
the applicable diagnostic criteria, and the veteran's claims 
for higher evaluations therefore remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 10 
percent evaluation for left wrist carpal tunnel syndrome was 
not effectuated as of June 26, 1995, the date following the 
veteran's separation from active service, the noncompensable 
evaluation in effect from that date until June 10, 1997 is 
also at issue in this case.

Additionally, the Board observes that the veteran initiated 
an appeal of the RO's October 1995 denial of his claim of 
entitlement to service connection for hemorrhoids.  However, 
this benefit was granted in an August 1997 rating decision.
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the entire appellate period commencing on June 26, 
1995, the veteran's left wrist carpal tunnel syndrome has 
been manifested by loss of wrist strength with motion; this 
disability is moderate in degree.

3.  The veteran's right wrist carpal tunnel syndrome is 
manifested by tenderness following right carpal tunnel 
surgery; this disability is mild in degree.

4.  The veteran's coronary artery disease is productive of 
regular rate and rhythm, with the level of activity 
precipitating dyspnea measured at 5.5 metabolic equivalents 
(METs).

5.  The veteran's lateral epicondylitis of the right elbow is 
productive of tenderness of the right elbow area, and the 
veteran has subjectively complained of right elbow pain.

6.  The veteran's sinusitis is shown to be moderate in 
degree, with complaints of headaches and frequent discharge.

7.  There is competent medical evidence showing that the 
veteran's current left knee disorder had its onset in 
service.

8.  There is competent medical evidence of a nexus between a 
current low back disorder and service.

9.  There is competent medical evidence of a nexus between 
current gastritis and service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left wrist 
carpal tunnel syndrome have been met for the entire period 
commencing on June 26, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8516 
(1999).

2.  The criteria for a 10 percent evaluation for right wrist 
carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8516 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease, status post bypass graft and 
myocardial infarction, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7005 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).

4.  The criteria for a 10 percent evaluation for lateral 
epicondylitis of the right elbow have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5209 (1999).

5.  The criteria for a 10 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (1999); 38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).

6.  A left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1112, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

7.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of entitlement to service connection for 
gastritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

B.  Left and right wrist carpal tunnel syndrome

The RO granted service connection for both left wrist carpal 
tunnel syndrome and right wrist carpal tunnel syndrome in an 
October 1995 rating decision in view of in-service treatment 
for these disorders.  Noncompensable evaluations were 
assigned for both disabilities, effective from June 26, 1995.  
As noted above, the evaluation for left wrist carpal tunnel 
syndrome was increased to 10 percent in an August 1997 rating 
decision, effective from June 10, 1997.

During his September 1995 VA general medical examination, the 
veteran complained of bilateral carpal tunnel syndrome, with 
a history of release on the right side in May 1995 and 
current pain and numbness on the left side.  The veteran 
noted that he had used cockup splints on the left.  The 
examination revealed tenderness with right wrist extension, 
but not on pronation or supination.  The pertinent diagnosis 
was bilateral carpal tunnel syndrome, status post right 
carpal tunnel release and current left carpal tunnel 
syndrome.  

In June 1997, the veteran underwent a VA cardiovascular 
examination, which addressed his bilateral carpal tunnel 
syndrome.  The veteran reported recovering full strength on 
the right side, but he also described considerable weakness 
in grip, pronation, and supination on the left side.  The 
examination revealed strength of 5/5 with all motions on the 
right.  On the left, however, the veteran had 3/5 strength of 
grip with pronation and supination and 4/5 strength of finger 
flexion.  The pertinent diagnosis was bilateral carpal tunnel 
syndrome, improved with surgery on the right but needing 
surgery on the left.

The RO has evaluated the veteran's left and right carpal 
tunnel syndrome under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1999).  Under this section, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the ulnar nerve of both a major extremity and a minor 
extremity.  For a major extremity, a 30 percent evaluation is 
warranted for moderate incomplete paralysis, while a 40 
percent evaluation is in order for severe incomplete 
paralysis.  For a minor extremity, a 20 percent evaluation is 
warranted for moderate incomplete paralysis, while a 30 
percent evaluation is in order for severe incomplete 
paralysis.  In this regard, the Board would point out that 
the veteran is right-handed; as such, the right wrist is 
considered to be part of the major extremity, while the left 
wrist is considered to be part of the minor extremity.  See 
38 C.F.R. § 4.69 (1999).

In regard to the veteran's left wrist carpal tunnel syndrome, 
the Board observes that the September 1995 VA examination 
report is largely devoid of pertinent information, aside from 
the veteran's subjective complaints.  However, the June 1997 
VA examination revealed a significant loss of strength with 
motion and a need for surgery for left wrist carpal tunnel 
syndrome.  As such, this examination revealed carpal tunnel 
syndrome which is moderate, though not more, in degree.  
Moreover, while the veteran's September 1995 VA examination 
was largely devoid of pertinent information, the Board 
observes that his subjective complaints regarding left carpal 
tunnel syndrome have remained consistent since his discharge 
from service.  Therefore, the Board finds that a 20 percent 
evaluation, under Diagnostic Code 8516, is warranted for 
moderate incomplete paralysis of the minor left ulnar nerve 
for the entire period of time beginning in June 26, 1995.

The Board finds less significant symptomatology with regard 
to the veteran's right carpal tunnel syndrome.  However, the 
September 1995 VA examination report indicates that the 
veteran had undergone right carpal tunnel surgery, and 
tenderness was noted with right wrist extension.  In view of 
this, the Board finds that mild, but not moderate, incomplete 
paralysis of the major right ulnar nerve has been shown in 
this case.  Therefore, a 10 percent evaluation, under 
Diagnostic Code 8516, is warranted.

C.  Coronary artery disease

In the appealed October 1995 rating decision, the RO granted 
service connection for coronary artery disease in view of 
treatment for this disease, including a coronary artery 
bypass graft, during service.  A 30 percent evaluation was 
assigned, effective from June 1995.  This evaluation has 
since remained in effect and is at issue in this case.

During his September 1995 VA examination, the veteran 
reported prior cardiovascular treatment and a history of an 
inferior myocardial infarction.  A cardiovascular examination 
revealed a regular rate and rhythm, without murmurs, rubs, or 
gallops.  Testing revealed cholesterol of 139.  Chest x-rays 
showed the heart to be within normal limits of size.  The 
pertinent diagnosis was atherosclerotic coronary artery 
disease.  

The report of the veteran's June 1997 VA cardiovascular 
examination indicates that he was taking medication for his 
cholesterol and was working 12-hour shifts at a food 
processing plant.  Upon examination, rate and rhythm were 
normal, with no murmurs.  Blood pressure was 130/80.  An 
electrocardiogram (EKG) revealed normal tracing, except for Q 
wave in lead three and aVF.  X-rays showed the heart to be of 
normal size.  The pertinent diagnosis was arteriosclerotic 
heart disease, with a quadruple bypass in 1992 and several 
angioplasties since.  The examiner described this disorder as 
virtually asymptomatic at the present time, with no angina 
and no failure.

In August 1998, the veteran underwent a further VA heart 
examination, during which he complained that he was easily 
fatigued, with shortness of breath and occasional pain with 
exertion.  Also, he noted that he was going to switch from 
working in a food factory to working as a computer service 
technician.  The examination revealed blood pressure of 
110/78, a pulse of 62, and respirations of 14.  The chest was 
clear to auscultation in all fields bilaterally.  The heart 
showed regular rate and rhythm without murmur, gallop, or 
rub.  The point of maximal impulse was palpated at the fifth 
intercostal space in the mid left clavicular line.  An 
electrocardiogram revealed Q waves in leads two, three, and 
aVF, suggestive of an old inferior myocardial infarction.  
The diagnosis was atherosclerotic coronary artery disease, 
status post four vessel coronary artery bypass graft surgery, 
with multiple subsequent percutaneous transluminal coronary 
angioplasty procedures.  The examiner further noted that the 
level of activity precipitating dyspnea in the veteran, such 
as pushing a lawnmower at 3.5 miles per hour, was estimated 
to be 5.5 METs.

In this case, the RO has evaluated the veteran's service-
connected coronary artery disease under both the prior and 
the revised criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7005, as the regulations regarding the evaluation of 
cardiovascular disorders have been revised during the 
pendency of this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Under the prior criteria of 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1997), a 30 percent 
evaluation is warranted for arteriosclerotic heart disease 
following typical coronary occlusion or thrombosis, or with a 
history of a substantiated anginal attack, with ordinary 
manual labor feasible.  A 60 percent evaluation is warranted 
for arteriosclerotic heart disease following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of substantiated repeated anginal attacks, with more 
than light manual labor not feasible.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1999), a 30 percent evaluation for 
arteriosclerotic heart disease is warranted when a workload 
of greater than 5 METs, but not greater than 7 METs, results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is in order in cases of more than one episode of 
acute congestive heart failure in the past year; where a 
workload of greater than 3 METs, but not greater than 5 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or in cases of left ventricular dysfunction, with an ejection 
fraction of 30 to 50 percent.

In this case, the veteran's first two post-service VA 
examinations suggested essentially no residual cardiovascular 
symptomatology. The August 1998 VA examination revealed that 
the heart showed regular rate and rhythm without murmur, 
gallop, or rub, and the examiner further noted that the level 
of activity precipitating dyspnea in the veteran, such as 
pushing a lawnmower at 3.5 miles per hour, was estimated to 
be 5.5 METs.  During the pendency of this appeal, the veteran 
was noted to have been working in a factory, with no more 
than occasional chest pain.  Moreover, there is no evidence 
suggesting more than one episode of acute congestive heart 
failure in the past year or left ventricular dysfunction, 
with an ejection fraction of 30 to 50 percent.  

In short, the findings from the veteran's VA examinations 
reflect a disability picture fully contemplated by both the 
prior and the revised criteria for a 30 percent evaluation 
for arteriosclerotic heart disease, as described above.  As 
the criteria for an evaluation in excess of 30 percent have 
not been met under either set of criteria, there is no basis 
for a higher evaluation for the veteran's coronary artery 
disease, status post bypass graft and myocardial infarction.

D.  Lateral epicondylitis of the right elbow.

In the appealed October 1995 rating decision, the RO granted 
service connection for lateral epicondylitis of the right 
elbow in light of in-service treatment for a right elbow 
injury.  A noncompensable evaluation was assigned, effective 
from June 1995.  This evaluation has since remained in effect 
and is at issue in this case.  

During his September 1995 VA general medical examination, the 
veteran complained of severe pain during exacerbations of the 
right elbow.  The examination revealed that the right elbow 
was very tender on hard palpation of the lateral epicondyle.  
X-rays of the right elbow were within normal limits.  The 
pertinent diagnosis was right lateral epicondylitis.

The veteran underwent a VA cardiovascular examination in June 
1997, during which he reported that his right elbow pain was 
very infrequent and almost nonexistent.  Upon examination, 
the right elbow was not remarkable, and all motions were 
unrestricted.  The pertinent diagnosis was lateral 
epicondylitis, with a fracture of the right elbow.

The RO has evaluated the veteran's epicondylitis of the right 
elbow under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5209 (1999).  Under this code section, a minimum 20 
percent evaluation is available for a fracture of a major 
joint, with marked cubitus varus or cubitus valgus deformity, 
or an ununited fracture of the head of the radius.  In the 
present case, however, none of this symptomatology has been 
shown upon examination.

As such, the Board has considered other diagnostic criteria.  
Objectively, there is no evidence of favorable ankylosis of 
the right elbow at an angle between 90 degrees and 70 degrees 
(the criteria for a 40 percent evaluation for a major joint 
under Diagnostic Code 5205); flexion limited to 100 degrees 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 5206); extension limited to 45 degrees (the criteria for 
a 10 percent evaluation under Diagnostic Code 5207); or 
forearm flexion limited to 100 degrees, with extension 
limited to 45 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5208).  

However, the Schedule for Rating Disabilities contemplates 
the assignment of a minimally compensable (10 percent) rating 
in cases of actually painful, unstable, or malaligned joints.  
38 C.F.R. § 4.59 (1999).  In this case, the veteran 
complained of severe right elbow pain during his September 
1995 VA examination, and the examination revealed tenderness 
of the right elbow.  While pain was not noted upon the 
veteran's August 1998 VA examination, the Board, after 
resolving all doubt in his favor, finds that his right elbow 
has, in fact, been shown to be actually painful.  Therefore, 
a 10 percent evaluation, under 38 C.F.R. § 4.59, is warranted 
for the veteran's lateral epicondylitis of the right elbow.

E.  Sinusitis.

In the appealed October 1995 rating decision, the RO granted 
service connection for sinusitis in light of in-service 
treatment for this disability.  A noncompensable evaluation 
was assigned, effective from June 1995.  This evaluation has 
since remained in effect and is at issue in this case.  

During his September 1995 VA general medical examination, the 
veteran complained of a history of a deviated septum, with 
recurrent nasal congestion and frontal headaches.  However, 
he indicated that he had never sought treatment requiring 
antibiotics.  An examination of the nose revealed some septal 
deviation to the right, but the sinuses were noted to be 
nontender.  The pertinent diagnosis was sinusitis, with right 
septal deviation.

The veteran reported constant postnasal drip with 
considerable discharge, including bloody discharge, during 
his June 1997 VA cardiovascular examination.  An examination 
of the nasal sinus showed no tenderness over the sinuses and 
no severe nasal obstruction on either side.  The pertinent 
diagnosis was chronic sinusitis.

As the regulations regarding the evaluation of respiratory 
disorders, including sinusitis, have been revised during the 
pendency of this appeal, the RO has evaluated the veteran's 
sinusitis under both the prior and the revised sets of 
criteria.  See Karnas v. Derwinski, supra.  Under the prior 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996), a 
noncompensable evaluation was in order for sinusitis with x-
ray manifestations only, while moderate sinusitis, with 
discharge or crusting or scabbing, and infrequent headaches, 
warranted a 10 percent evaluation.  Severe sinusitis, with 
frequently incapacitating headaches, purulent discharge, or 
crusting reflecting purulence, warranted a 30 percent 
evaluation.

Under the revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1999), a noncompensable evaluation is warranted 
for sinusitis detected by x-ray only.  A 10 percent 
evaluation is in order for sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for sinusitis with three or more 
incapacitating episodes per year requiring prolonged (four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

In this case, the Board acknowledges that there is no medical 
evidence whatsoever suggesting that the veteran has had any 
actually incapacitating episodes of sinusitis during the 
pendency of this appeal.  However, he has complained of 
headaches and frequent discharge, including bloody discharge, 
and the VA doctor who examined him in June 1997 rendered a 
diagnosis of "chronic" sinusitis.  Given these facts, there 
appears to be more than mere x-ray evidence of sinusitis.  
Resolving all doubt in the veteran's favor, the Board finds 
that this disability is more properly described as moderate, 
thus warranting a 10 percent evaluation under the prior 
criteria of Diagnostic Code 6513.  There is, however, no 
medical evidence suggesting that this disability is more than 
moderate in degree, and the evidence does not specify that 
the veteran has suffered from more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  As such, there is 
no basis for a 30 percent evaluation for this disability.  
Rather, a 10 percent evaluation, and no more, is warranted 
for the veteran's sinusitis.

F.  Conclusion

In reaching its determinations in regard to the veteran's 
claims for higher evaluations, the Board finds that the 
evidence does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to significant changes in the levels 
of severity of the veteran's disabilities.  Rather, the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degrees of 
severity of the veteran's disabilities at all times fully 
contemplated by the assigned evaluations.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of higher ratings when he was originally evaluated by the RO.  
See Fenderson v. West, supra.

The Board has based its determinations in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities, as described above, 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for a left knee 
disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a left knee disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

During service, in June 1986, the veteran was treated for 
left knee pain.  The report of this treatment contains an 
assessment of popliteus tendonitis, with pain after excessive 
foot pronation.  Subsequently, the veteran was treated for 
bilateral knee pain on multiple occasions between February 
and April of 1995.  Left knee pain was noted upon examination 
in February 1995.  The assessment was degenerative joint 
disease, although the service medical records do not reflect 
that this assessment was supported by x-ray results. 

The first post-service medical evidence pertaining to a left 
knee disability is the report of the veteran's September 1995 
VA general medical examination.  During this examination, the 
veteran complained of osteoarthritis of both knees for the 
last four years.  He described mild to moderate pain that 
increased with activity and noted that he had to limit his 
walking at times.  The examination revealed left knee flexion 
to 143 degrees, with no crepitus.  X-rays of the left knee 
were within normal limits.  Nevertheless, the examiner 
rendered a diagnosis of bilateral osteoarthritis of the 
knees.  The Board also notes that the veteran's June 1997 VA 
cardiovascular examination revealed left knee extension to 
135 degrees, with no instability; however, no pertinent 
diagnosis was rendered.

In this case, the veteran was treated for left knee problems 
on a relatively frequent basis in 1995, prior to his 
discharge from service.  In September 1995, three months 
after service, he was again diagnosed with a left knee 
disorder, although x-rays did not reveal arthritis.  This in-
service and post-service evidence raises a question as to 
whether the veteran incurred a current and chronic left knee 
disorder in service.  As such, and after resolving all doubt 
in the veteran's favor, the Board concludes that a left knee 
disorder was, in fact, incurred during service.  See 38 
U.S.C.A. § 5107(b) (West 1991).  Therefore, service 
connection is warranted for this disorder.


III.  Entitlement to service connection for a low back 
disorder and gastritis

Preliminarily, the Board finds that the veteran's claims for 
service connection for a low back disorder and gastritis are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, these claims are plausible and capable 
of substantiation.  The Board has based this finding on 
evidence that the veteran complained of low back and 
gastrointestinal problems in 1995, during his period of 
service, and the results of his September 1995 VA 
examination, conducted three months subsequent to his 
discharge from service, which revealed limitation of motion 
of the back and gastroesophageal reflux disease.


ORDER

Entitlement to a 20 percent evaluation for left wrist carpal 
tunnel syndrome is granted for the entire period commencing 
on June 26, 1995, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for right wrist carpal 
tunnel syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post bypass graft and 
myocardial infarction, is denied.

Entitlement to a 10 percent evaluation for lateral 
epicondylitis of the right elbow is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to a 10 percent evaluation for sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a left knee disorder is 
granted.

The claim of entitlement to service connection for a low back 
disorder is found to be well grounded. 

The claim of entitlement to service connection for gastritis 
is found to be well grounded.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  

As noted above, the veteran was found to have low back and 
gastrointestinal disorders three months subsequent to 
service.  However, the veteran's VA examinations to date have 
not addressed the question of whether such disorders were 
incurred as a result of service.

The Board also notes that, effective on October 7, 1996, VA 
regulations regarding the evaluation of respiratory 
disorders, including reactive airway disease, were 
substantially revised.  The revised diagnostic criteria are 
primarily based upon the results of pulmonary function 
testing.  See Karnas v. Derwinski, supra.  Moreover, under 
Rhodan v. West, 12 Vet. App. 55 (1998), the revised criteria 
apply only to evidence dated on or after the date of the 
revisions.  However, the veteran has not undergone pulmonary 
function testing on or after October 7, 1996.

Moreover, while the veteran has been examined with regard to 
his service-connected right knee disorder, the examination 
reports of record do not address whether such symptoms as 
painful motion, functional loss due to pain, or excess 
fatigability were noted upon examination of this joint.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's well-grounded claims, this case is REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the etiology, nature, and 
extent of his claimed low back and 
gastrointestinal disorders, as well as 
the nature and extent of his service-
connected reactive airway disease and 
right knee disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed, 
including comprehensive pulmonary 
function testing.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide diagnoses, if 
warranted, for all of the veteran's 
claimed disorders.  With regard to the 
veteran's claimed low back disorder and 
gastritis, the examiner is requested to 
offer opinions as to whether it is at 
least as likely as not that current low 
back and gastrointestinal disorders, if 
present, are related to the veteran's 
period of active service.  The examiner 
should also comment on whether the 
veteran's right knee disorder is 
productive of painful motion, functional 
loss due to pain, or excess fatigability.  
Moreover, the examiner should comment on 
whether the veteran's right knee disorder 
is manifested by both arthritis and 
instability.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
low back disorder, entitlement to service 
connection for gastritis, entitlement to 
an evaluation in excess of 10 percent for 
reactive airway disease, and entitlement 
to a compensable evaluation for a right 
knee disorder.  If the determination of 
any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



